         Case 3:13-cv-03826-EMC Document 927-1 Filed 03/20/19 Page 1 of 4


 1   SHANNON LISS-RIORDAN, SBN 310719
     (sliss@llrlaw.com)
 2   ADELAIDE PAGANO, pro hac vice
     (apagano@llrlaw.com)
 3   LICHTEN & LISS-RIORDAN, P.C.
     729 Boylston Street, Suite 2000
 4   Boston, MA 02116
     Telephone: (617) 994-5800
 5   Facsimile:     (617) 994-5801
 6
     Attorneys for Plaintiffs
 7

 8

 9

10

11

12

13                                   UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA

15
                                                      CASE NO. 13-cv-03826-EMC
16   DOUGLAS O’CONNOR, THOMAS                         CASE NO. 15-cv-00262-EMC
     COLOPY, MATTHEW MANAHAN, and
17   ELIE GURFINKEL, individually and on
     behalf of all others similarly situated,         DECLARATION OF SHANNON LISS-
                        Plaintiffs,                   RIORDAN IN SUPPORT OF RESPONSE TO
18                                                    COURT’S INQUIRIES REGARDING
            v.
19                                                    PLAINTIFFS’ MOTION FOR
     UBER TECHNOLOGIES, INC.,                         PRELIMINARY APPROVAL
20              Defendant.
                                                      Judge: Hon. Edward M. Chen
21   HAKAN YUCESOY, ABDI MAHAMMED,                    Hearing:     March 21, 2019
     MOKHTAR TALHA, BRIAN MORRIS,                     Time:        1:30 p.m.
22   PEDRO SANCHEZ, AARON DULLES, and                 Courtroom: 5
     ANTONIO OLIVEIRA, individually and on            Judge:       Judge Edward Chen
23   behalf of all others similarly situated,
24                     Plaintiffs,
25          v.

26   UBER TECHNOLOGIES, INC., et al.
                Defendant.
27

28
                                                  1
         DECLARATION OF SHANNON LISS-RIORDAN IN SUPPORT OF RESPONSE TO COURT’S INQUIRIES
                    REGARDING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                         CASE NO. CV 13-03826-EMC; CASE NO. CV 15-00262-EMC
         Case 3:13-cv-03826-EMC Document 927-1 Filed 03/20/19 Page 2 of 4


 1   I, Shannon Liss-Riordan, declare as follows:
 2          1.       I am a partner at the law firm of Lichten & Liss-Riordan, P.C. and am lead attorney
 3   and class counsel for the settlement class in the above-captioned matters. I submit this declaration in
 4   support of Plaintiffs’ Response to the Court’s Supplemental Briefing Order regarding Plaintiffs’
 5   Motion for Preliminary Approval of Class Action Settlement (O’Connor, Dkt. 924, Yucesoy Dkt.
 6   329). I have personal knowledge of the information set forth herein.
 7          2.       The Court has inquired as to whether notice of this proposed Settlement has been
 8   given to the plaintiffs in the affected pending cases listed in paragraph 29 of the Settlement
 9   Agreement. See Dkt. 923 at 1. Several of these cases are my own firm’s cases (Colopy et al. v. Uber
10   Technologies, Inc., Case No. CGC-16-54996 (Cal. Super. Ct., San Francisco County); James, et al. v.
11   Kalanick, et al., Case No. BC666055 (Cal. Super. Ct., Los Angeles County), Hassen, et al. v. Uber
12   Technologies, Inc., Case No. BC699261 (Cal. Super. Ct., Los Angeles County), Manson, et al. v.
13   Uber Technologies, Inc., Case No. 37-2018-00014744-CU-OE-CTL (Cal. Super. Ct., San Diego
14   County)). With respect to the remaining cases, the lawyers representing the Plaintiffs in the Del Rio,
15   Abulzahab, and Tabola cases all receive ECF notifications in this case because they have cases
16   related to O’Connor or previously appeared in the case on behalf of objectors, and they now receive
17   ECF notifications of all filings, including our Motion for Preliminary Approval. The only plaintiffs
18   who have not received notice of the proposed Settlement through ECF filings are those in the case of
19   Toyserkani, et al. v. Rasier, LLC, et al., Case No. BC660915 (Cal. Super. Ct., Los Angeles County)
20   (which was filed in May 2017). My firm has now sent the filing to their counsel through email as of
21   this morning.
22          3.       In connection with mediations and negotiations with Uber that led to this proposed
23   Settlement, I was provided with data regarding total on-trip miles, broken out by year, and total fares
24   for the settlement class. I calculated the expense damages by multiplying the mileage for each year
25   by the IRS rate. For the tips damages, I took four percent of total fares up until mid-2017 when Uber
26   changed its tipping policy. The four percent figure represents 20% (the tip) of 20% (Uber’s average
27   commission), which Plaintiffs contend should have been remitted to the drivers. Similarly, I utilized
28   data that was provided in conjunction with the prior settlement (which I had previously used to
                                                        2
         DECLARATION OF SHANNON LISS-RIORDAN IN SUPPORT OF RESPONSE TO COURT’S INQUIRIES
                    REGARDING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                         CASE NO. CV 13-03826-EMC; CASE NO. CV 15-00262-EMC
         Case 3:13-cv-03826-EMC Document 927-1 Filed 03/20/19 Page 3 of 4


 1   calculate overtime damages at the time), in order to extrapolate the exposure for the settlement class
 2   for the overtime claim. The data in question was previously filed with the Court at Docket No. 732,
 3   and in my Declaration in Support of Preliminary Approval (Dkt. 916) at ⁋ 56, I explained how I
 4   extrapolated to calculate the exposure for the overtime claim.
 5          4.      In order to answer the Court’s inquiries, I have been in touch with the proposed
 6   Settlement Administrator, Epiq, to receive estimates regarding the additional costs associated with
 7   using a checks mailed settlement distribution rather than a claims process. Epiq estimates that this
 8   revision would add at least an additional $15,000 to its administration costs in order to account for
 9   remailing checks and stopping payment on uncashed checks. However, I believe this number is very
10   conservative given the age of the addresses that Uber has on file for the majority of the class. In
11   addition to the costs simply of stopping payment and remailing checks, there would be significant
12   costs (difficult to quantify in advance) communicating with settlement class members regarding
13   checks mailed to outdated addresses, as well as handling issues involved with checks being cashed by
14   someone other than the intended recipient and tax delinquencies triggered for settlement class
15   members who have not received their checks. And, at the end of the day, based upon counsel’s
16   experiences with other cases, and communications with the administrator, such a process may not
17   even result in more settlement class members actually receiving their settlement payments. The use
18   of a very simply claim process (one that does not require input of information besides the basic
19   information needed to mail a settlement check and perform required tax reporting)—coupled with
20   repeated reminders--also ensures that settlement funds are directed to settlement class members who
21   care enough about the claims and their right to recovery to push a simple button to receive their
22   settlement payment. Seventy percent of the class stopped driving before Uber implemented its
23   arbitration agreement, which it began rolling out in 2013 and 2014, meaning that many of these
24   drivers’ addresses on file with Uber will be five or six years old (if not older).
25          5.      Epiq also informed me that if the parties were to send notice by both email and U.S.
26   mail, the additional costs incurred would total approximately $41,500.
27          6.      My firm’s out-of-pocket costs expended in the litigation to date currently exceed
28   $300,000, and we intend to seek those costs in additional to our request for fees, which we would
                                                         3
         DECLARATION OF SHANNON LISS-RIORDAN IN SUPPORT OF RESPONSE TO COURT’S INQUIRIES
                    REGARDING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                         CASE NO. CV 13-03826-EMC; CASE NO. CV 15-00262-EMC
         Case 3:13-cv-03826-EMC Document 927-1 Filed 03/20/19 Page 4 of 4


 1   brief in more detail in our forthcoming Motion for Approval of Attorneys’ Fees prior to final
 2   approval, should the Court grant preliminary approval.
 3

 4          I declare under penalty of perjury under the laws of the United States of America that the
 5   foregoing is true and correct.
 6          Executed on March 20, 2019, in San Francisco, California.
 7
                                                           By: __/s/ Shannon Liss-Riordan_____
 8
                                                              Shannon Liss-Riordan
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
         DECLARATION OF SHANNON LISS-RIORDAN IN SUPPORT OF RESPONSE TO COURT’S INQUIRIES
                    REGARDING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                         CASE NO. CV 13-03826-EMC; CASE NO. CV 15-00262-EMC
